Citation Nr: 0401915	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-20 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of head injury.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty from September 1963 to October 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 RO decision that determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for residuals of a head 
injury.  

In a previous Board decision dated in September 1993, the 
veteran was denied entitlement to service connection for 
residuals of a head injury.  He did not appeal from the 
decision, but applied in April 1994 to reopen his claim.  

The reopened claim of service connection for the residuals of 
a head injury is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDING OF FACT

The evidence received since the September 1993 decision by 
the Board includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
appellant's claim to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. It does 
not apply to the appellant's claim to reopen, which was 
received before that date.

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
appellant's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the Board previously denied the claim of 
service connection for residuals of head injury in September 
1993.  The Board found no evidence of any head trauma or 
residuals injury during service and no residuals of head 
injury linked to service was diagnosed after discharge from 
service.  

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The last final disallowance of the appellant's claim in this 
case is the September 1993 Board decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to determine whether that evidence is 
new and material to reopen the appellant's service connection 
claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
residuals of a left shoulder injury in September 1993, it had 
considered the veteran's service medical records, post-
service private medical records and VA medical records.  

The service medical records showed that, upon enlistment, the 
veteran had a history of deviated septum.  He received 
treatment for headaches in September 1963, trauma to both 
eyes from a fist to his face in February 1964, contusion of 
both eyelids from a punch in the face in April 1964, and 
defective vision in September 1963 and June 1964.  His 
separation physical examination showed defective visual 
acuity but no other pertinent abnormalities.  

The post-service medical records consisted of progress notes 
and radiological reports from the Mount Sinai Hospital dated 
from August 1981 to October 1981.  The veteran underwent a 
surgical procedure to correct abnormal blood vessels noted to 
be compatible with arteriovenous malformation primarily from 
the left posterior cerebral artery.  Post-operative treatment 
records from St. Vincent's Medical Center dated in August 
1981 showed computed tomography (CT) scan of the head showed 
left parietal hemorrhage with intraventricular extension.  

The treatment records from Melvin M. Kramer, MD dated from 
February 1983 to August 1984 documented the veteran's 
condition subsequent to his operation for left occipital 
hemorrhage in October 1981.  On neurological examination, the 
veteran presented normal mental status, intact sensory 
examination, with some reading and verbal defects.  

In November 1990, the veteran was examined for VA purposes 
and reported that, while participating in a boxing match in 
1965, heavy cargo struck him in the head.  He did not lose 
consciousness, but experienced dizziness and headache for a 
3-day period.  Also, in 1963, the veteran reported being 
struck on the left side of his forehead and sustaining a 
subconjunctival hemorrhage in the left eye.  He stated that 
he was seen by the corpsman and treated with aspirin.  He 
experienced headache for a 1-month period.  

The examiner also noted the veteran's 1971 craniotomy in 
September 1981.  On physical examination, the veteran was in 
no acute medical distress.  The examiner's diagnosis was that 
of status post head injury, arteriovenous malformation, 
intracerebral hematoma, left cerebral hemisphere, status 
postcraniotomy and repair of the malformation, 1981.  

In December 1990, the veteran underwent VA psychological 
examination.  He showed impairment in left hand motor 
strength and dexterity, mild aphasia with paraphasic errors, 
and severely below normal performance levels in learning 
ability and memory.  The examiner concluded that the veteran 
showed a severe decrement in cognitive functioning.  

In a February 1988 treatment record from The Saratoga 
Hospital, the veteran's past history of cerebral hemorrhage 
with no residuals was noted.  

In a September 1990 statement in support of claim, the 
veteran reported being struck in the head "by the booted 
foot of a fellow Marine."  He also reported another in-
service head trauma from a boxing match in which he struck 
his head on overhead cargo.  In 1981, he had a cerebral 
hemorrhage that resulted in memory loss.  He attributed his 
susceptibility to this condition from his in-service head 
traumas.  

In this case, the evidence received since the September 1993 
Board decision includes that of lay statements, Social 
Security Administration (SSA) disability evaluations, VA and 
private medical records, and testimony of the veteran.  

In a September 1994 statement, a comrade of the veteran 
reported another soldier who was wearing cowboy boots struck 
the veteran in the eyes and nose.  The veteran reportedly 
fell unconscious, hitting his head on the concrete floor.  
While on the floor, he was struck in the head again in the 
head by a door.  The veteran's comrade could not recall 
whether he was taken to sickbay or returned to his rack, but 
believed the multiple blows to the head could have caused 
some damage or could have contributed to his present 
condition.  

The VA medical records consist of outpatient treatment from a 
VA Medical Center (VAMC) dated from May to June 1995.  A 
neurology note reflected stable cognitive deficits secondary 
to arteriovenous malformation.  The veteran underwent 
neuropsychological evaluation on two occasions in May 1995.  
The examiner reported the veteran's recount of two other 
episodes of in-service head injuries consistent with 
previously documented reports.  The veteran also noted a 
post-service incident when he was hit in the head with a 
chair while teaching.  The examiner added that the veteran 
had been disabled since 1981 following left posterior 
ateriovenous malformation hemorrhage and craniotomy.  

The VA neuropsychological evaluation report revealed the 
veteran's extensive cognitive dysfunction with notable 
deficits in expressive language.  He had difficulty with 
verbal a nonverbal reasoning tasks and new learning. The 
etiology of the dysfunction was unclear, however, the 
examiner noted that possible etiologies included head injury 
when the veteran was struck in the head with a chair or 
effects of pressure associated with the left hemisphere 
hemorrhagic event.  

In a lay statement received in February 1996, a friend 
reported observing the veteran's problems with headaches, 
concentration difficulties and short- and long-term memory 
loss.  He reported that the veteran appeared to exhibit 
symptoms of head injury.  

In April 1997, the veteran testified at a personal hearing at 
the RO before a Hearing Officer.  He stated that, subsequent 
to his two in-service head injuries, he had experienced loss 
of motion in his left arm, susceptibility to seizures, loss 
of vision in the right eye and short- and long-term memory 
loss.  He reported twice-yearly visits with VA neurologists 
at the Albany VAMC since 1985.  

He testified that, while in service, he was struck on the 
left side of his head by a booted soldier who fell off the 
top rack of their bunk bed, and that he hit his head on a 
cargo boom during a boxing match.  The veteran reported 
having had pain in the back of the head and that receiving 
treatment from a Corpsman.  The veteran testified that after, 
he was struck in the head by an individual, he went AWOL for 
an 8-day period to see his family physician, Dr. Forte.  

In his separation examination, the veteran had reported 
symptoms of headache, dizziness, and blurred vision to the 
doctor but that no neurological testing was ordered.  After 
separation from service in 1966, the veteran first reported 
headaches to Dr. Forte in 1977.  He testified that, during 
the period from 1960's and early 1970s, he had symptoms of 
unusual sleep patterns, memory loss, and headache.  

The Board notes that medical records received in September 
1997 from the SSA include a February 1982 report of neuro-
psychiatric consultation from Dr. William Bryan Head.  The 
doctor reported that, subsequent to his left occipital 
ateriovenous malformation rupture, the veteran suffered 
persistent incapacity and depression.  He reported treatment 
from Dr. Robert Jaffe, a neurologist; Dr. Sidney Hollin, his 
neurosurgeon; and Dr. Milton Berger, his psychiatrist.  The 
doctor opined that the future neurological prognosis showed 
little, if any, progress and that he was incapable of 
managing his own funds.  In a February 1982 transcript of Dr. 
Milton Berger's evaluation, the veteran was found to be 
incompetent to handle any benefit payments.  

The private medical evidence includes an opinion from Robert 
Jaffe, MD.  Dr. Jaffe noted a review of service medical 
records, private medical treatment records dated from 
September 1971 to December 1982, and VA medical records dated 
from 1990 to 1994.  He also reviewed the April 1997 hearing 
transcript.  

Dr. Jaffe opined that "although it [was] possible, there 
[was] no significant likelihood that the injuries which 
occurred in 1964 and 1965 could have been of etiologic 
significance in the causation of either the arteriovenous 
malformation or the hemorrhage which occurred in 1981."  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.

The lay statements, the VA neuropsychology opinion, and the 
private medical opinion from Dr. Jaffe, were not previously 
before the Board in September 1993.  

In regard to the evidence submitted since the September 1993 
Board decision, the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  The evidence is 
certainly new, as it was not of record at the time of the 
September 1994 Board decision, or cumulative or duplicative 
of the evidence previously of record.  

Furthermore, as the lay statement and testimony of the 
veteran are presumed credible to the extent they pertain to 
the factual nature of the head trauma and current condition, 
and given the independent medical opinions of record with 
respect to etiology of his current disability, it appears 
that the veteran has disabilities that may be related to 
multiple head injuries incurred in service.  

Thus, the Board finds that new and material evidence has been 
submitted since the September 1993 Board decision, and that 
the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of head injury, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinabove.  



REMAND

In April 1997, the appellant testified at a personal hearing 
before a Hearing Officer at the RO.  He reported a continuity 
of symptomatology since service and the record contains 
independent competent medical evidence of a possible link 
between his current neurological deficits and in-service head 
injuries.  The record also contains lay statements, VA and 
private medical evidence that support the claim of service 
connection.   

The veteran testified that he received SSA disability 
benefits.  The claims file contains partial records 
pertaining to the award of these benefits.  However, the 
Board notes that there is no disability determination letter 
of record and that records of treatment referred to in 
clinical evaluations have not been associated with the claims 
file.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

The veteran testified to ongoing treatment for his 
disabilities from the Albany VAMC since 1985.  These records 
are not part of the claims folder.  VA is obligated to obtain 
relevant treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 
2003).  

Further, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the Albany 
VAMC dated from 1985 to the present.  

2.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's December 
1981 claim for Social Security 
Administration disability benefits.   

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
head injury residuals.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
a current disability that are consistent 
with head traumas that were incurred in 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



